Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment To Credit Agreement (this “Amendment”), dated as of June
27, 2005, is by and between StanCorp Financial Group, Inc., an Oregon
corporation (the ”Borrower”), and U.S. Bank National Association, a national
banking association (the ”Bank”).

 

RECITALS

 

A. The Bank and the Borrower entered into a Credit Agreement dated June 30, 2003
(as amended, the “Credit Agreement”).

 

B. The Borrower has requested that the Bank extend the term of the Credit
Agreement. The Bank has agreed to such request on the terms and conditions set
forth herein.

 

C. Capitalized terms used and not defined herein shall have the same meanings as
set forth in the Credit Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

Section 1. Representations and Warranties. To induce the Bank to enter into this
Amendment, the Borrower hereby represents and warrants to the Bank as follows:

 

1.1 Corporate Authority. The execution, delivery, and performance hereof are
within the corporate powers of the Borrower, have been duly authorized, and are
not in contravention of law or the terms of the charter, bylaws, or other
organizational documents of the Borrower, or of any indenture, agreement, or
undertaking to which the Borrower is a party or by which it is bound. The
officers of the Borrower executing this Amendment are duly and properly in
office and fully authorized to execute the same.

 

1.2 Enforceability. This Amendment, when executed and delivered by the Borrower,
will be the legal, valid, and binding agreement of the Borrower, enforceable
against it in accordance with its terms except to the extent that the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization, or
other similar laws and except as the principles of equity may affect the remedy
of specific performance.

 

1.3 No Consent. No consent or approval of any trustee, issuer or holder of any
indebtedness or obligation of the Borrower, and no consent, permission,
authorization, order or license of any governmental authorities is necessary in
connection with the execution and delivery of this Amendment, or any instrument
or agreement required hereunder, or any transaction contemplated hereby.

 

- 1 -



--------------------------------------------------------------------------------

1.4 Other Representations and Warranties. The representations and warranties
made in the Credit Agreement continue to be true and correct in all material
respects as if made on the date of this Amendment.

 

1.5 No Default. No Event of Default exists as of the date of this Amendment and
no event that would constitute an Event of Default upon the giving of notice or
mere passage of time currently exists.

 

Section 2. Amendments.

 

2.1 Definitions. The following defined term in Section 1.1 of the Credit
Agreement is hereby amended and restated to read in full as follows:

 

“‘Expiry Date’ means June 27, 2006.”

 

Section 3. Conditions. The effectiveness of this Amendment is subject to
satisfaction of each of the following conditions precedent concurrently with or
prior to execution of this Amendment:

 

3.1 Amendment. The Bank shall have received executed originals of this
Amendment;

 

3.2 Authority. The Bank shall have received a copy of the resolutions of the
board of directors of the Borrower authorizing the execution, delivery, and
performance of this Amendment, certified by the secretary of the Borrower, an
incumbency certificate, and all other documents and information the Bank may
request relating to the authority for and validity of this Amendment, each in
form and substance satisfactory to the Bank;

 

3.3 Fees. The Borrower shall have paid to the Bank all costs and expenses,
including attorney fees, incurred by the Bank in connection with this Amendment;
and

 

3.4 Other Documents. The Bank shall have received such additional documents and
information and the Borrower shall have satisfied such additional requirements
as the Bank reasonably requires.

 

Section 4. General Provisions.

 

4.1 Binding Effect. This Amendment shall inure to the benefit of, and shall be
binding upon, the respective successors and permitted assigns of the parties
hereto.

 

4.2 Counterparts. This Amendment may be executed in any number of the
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

 

4.3 Reaffirmation of Credit Agreement. Except as expressly amended herein, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed.

 

- 2 -



--------------------------------------------------------------------------------

4.4 Other Loan Documents. Any reference to the Credit Agreement in the Note or
the other Loan Documents shall, from and after the date hereof, be deemed to
refer to the Credit Agreement, as modified by this Amendment.

 

4.5 Statute of Frauds.

 

UNDER OREGON LAW MOST AGREEMENTS, PROMISES, AND COMMITMENTS MADE BY A LENDER
AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES, OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED
BY THE BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

StanCorp Financial Group, Inc. By:  

/s/ Cindy J. McPike

--------------------------------------------------------------------------------

Name:   Cindy J. McPike Title:   Senior Vice President and Chief Financial
Officer U.S. Bank National Association By:  

/s/ Scott J. Bell

--------------------------------------------------------------------------------

Name:   Scott J. Bell Title:   Senior Vice President

 

- 3 -